FILED
                             NOT FOR PUBLICATION                            OCT 26 2010

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



MARIA EUFEMIA YOC-PIRIR,                         No. 08-72930

               Petitioner,                       Agency No. A070-642-599

  v.
                                                 MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted October 19, 2010 **

Before:        O’SCANNLAIN, TALLMAN, and BEA, Circuit Judges.

       Maria Eufemia Yoc-Pirir, a native and citizen of Guatemala, petitions for

review of the Board of Immigration Appeals’ (“BIA”) order denying her motion to

reconsider. We have jurisdiction under 8 U.S.C. § 1252. We review for abuse of




          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
discretion the denial of a motion to reconsider, Cano-Merida v. INS, 311 F.3d 960,

964 (9th Cir. 2002), and we deny the petition for review.

      In her opening brief, Yoc-Pirir fails to address, and therefore has waived any

challenge to, the agency’s denial of her motion to reconsider as number–barred

under 8 C.F.R. § 1003.2(b)(2). See Martinez-Serrano v. INS, 94 F.3d 1256, 1259-

60 (9th Cir. 1996).

      Yoc-Pirir’s remaining contentions are unavailing.

      PETITION FOR REVIEW DENIED.




                                         2                                   08-72930